Dear Mr. Pickering:
You have requested an opinion concerning the authority of the Office of the State Fire Marshal over the construction of vessels to be engaged in the riverboat gaming industry. According to the information provided by your Commission, the Office of the Fire Marshal has indicated that shipbuilders should file plans with that office prior to the initiation of construction of the vessels.  The Office of the Fire Marshal apparently intends to impose design requirements in addition to those required by the U.S. Coast Guard relative to possible fire hazards, ingress and egress, construction and accessibility for physically handicapped people.
The Office of the Fire Marshal of the state of Louisiana is established by La. R.S. 40:1561.  The Office of the Fire Marshal is charged with the power and duty to supervise and inspect all "structures," "watercraft," and "movables" within the state for compliance with fire safety codes and American National Standards Institute accessibility standards for physically handicapped people. La. R.S. 40:1563; 40:1740.  The terms "structures," "watercraft," and "movables" are defined in La. R.S. 40:1573 which states:
§ 1573.  Definition of "structure", "watercraft", and "movable"
          For the purposes of this Part, the term "structure" means any building or structure of any nature of kind whatsoever except the interior of a single private dwelling; the term "watercraft" means any vessel, boat or other watercraft of any size, nature or kind except ocean-going vessels, commercial fishing vessels, coastwise vessels, private pleasure craft; the term "movable" means any movable facility or enclosure in which fifty or more people may assemble. (emphasis added)
In addition, La. R.S. 4:504(23) defines a "riverboat" as one which is inspected and certified by the U.S. Coast Guard, evidencing the legislative recognition of, and intent to comply with the exclusive jurisdiction of the U.S. Coast Guard over the inland navigable waters of the United States. Further, the rules of the Riverboat Gaming Commission require that, in order for the design of a riverboat to be approved the Commission, the riverboat must be Coast Guard certified.
The term "coastwise vessel" is not defined in Louisiana statutory law.  In federal law, "coastwise vessels" are those vessels which are documented and qualify for the coasting trade. Vessels eligible for documentation are described in sec. 104 of Public Law 96-954, the Vessel Documentation Act.
The riverboat gaming vessels presently under construction are subject to documentation by the U.S. Coast Guard.  These are "passenger vessels" as defined in 46 U.S.C. § 2101(22). These vessels must be documented and licensed by the Coast Guard to engage in one of five possible trades: (1) international; (2) coastwise; (3) Great Lakes; (4) fishing; or (5) recreational. 40 U.S.C. § 12101; 12105 — 12109.  Vessels engaged in commerce in the internal navigable waters of the United States are documented as "coastwise vessels."  The riverboat gaming vessels presently under construction have applied, or will apply for documentation as "coastwise vessels."  A certificate of documentation is conclusive evidence of qualification of a vessel to be employed in the specified trade for which that vessel is licensed.  40 U.S.C. § 12104.
As a result of the above cited authorities, it is the opinion of this office that Coast Guard documentation as a "coastwise vessel" removes the riverboat gaming vessels from the statutory authority vested in the Office of the Fire Marshal.
Sincerely,
E. Barton Conradi